Citation Nr: 1116291	
Decision Date: 04/27/11    Archive Date: 05/05/11

DOCKET NO.  06-12 131	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial disability rating in excess of 10 percent disabling for bilateral heel spurs with pes planus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Patricia Veresink, Associate Counsel

INTRODUCTION

The Veteran had active duty service from April 1991 to November 2003.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, TX.  The Veteran testified at a Board hearing at the RO in June 2009 before the undersigned Veterans Law Judge.  A copy of the transcript of that hearing has been associated with the record on appeal.    


FINDING OF FACT

The Veteran's bilateral heel spurs with pes planus are not manifested by severe flatfoot with objective evidence of marked deformity, accentuated pain on manipulation and use, and characteristic callosities.


CONCLUSION OF LAW

The criteria for an initial disability rating in excess of 10 percent disabling for bilateral heel spurs with pes planus have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, Part 4, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5276 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

Duty to Notify

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126; see also 38 C.F.R.  §§ 3.102, 3.156(a), and 3.326(a), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R § 3.159(b)(1); Quartuccio v. Principi, 16 Vet.App. 183, 187 (2002).

The Veteran's bilateral heel spurs and pes planus claim arises from his disagreement with the initial evaluation following the grant of service connection.  VCAA notice regarding the service connection claim was furnished to the Veteran in November 2003.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA.  At any rate, the Board notes that the Veteran was furnished additional VCAA notice in August 2008.

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claims, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.)  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).

Duty to Assist

The Board also finds that there has been substantial compliance with the assistance provisions set forth in the law and regulations.  The record in this case includes service treatment records, VA treatment records, VA examination reports, and lay evidence.  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the case and no further action is necessary.  See generally 38 C.F.R.  § 3.159(c).  No additional pertinent evidence has been identified by the claimant.   

The Veteran was afforded VA examinations in July 2004, July 2005, March 2007, and October 2008.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  Given that the claims file was reviewed by the examiners and the examination reports set forth detailed examination findings in a manner which allows for informed appellate review under applicable VA laws and regulations, the Board finds the examinations to be sufficient.  Thus, the Board finds that a further examination is not necessary. 

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) recently held that 38 C.F.R. 3.103(c)(2) requires that the RO Decision Review Officer (DRO) or Veterans Law Judge (VLJ) who conducts a hearing fulfill two duties to comply with the above the regulation. These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. Here, during the hearing, the VLJ noted the issue on appeal and questioned the Veteran about the existence of other treatment records as well as clarified the extent of the current disability.  Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2) nor has identified any prejudice in the conduct of the Board hearing. By contrast, the hearing focused on the elements necessary to substantiate the claims and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim for benefits. In addition the Veteran was represented by a qualified Veterans Service Officer from his then representative, the Vietnam Veterans of America.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. 3.103(c)(2), or if there was error, it was harmless due to the Veteran's actual knowledge of what was needed, and that the Board can adjudicate the claim based on the current record. In view of the foregoing, the Board finds that VA has fulfilled its duty to notify and assist the Veteran in the claim under consideration. Adjudication of the claim at this juncture, without directing or accomplishing any additional notification and/or development action, poses no risk of prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).
For all the foregoing reasons, the Board concludes that VA's duties to the claimant have been fulfilled with respect to the issue on appeal.


Analysis

The present appeal involves the Veteran's claim that the severity of his service-connected bone spurs and pes planus warrants a higher disability rating.  Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.

When the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time, and separate ratings should be assigned if the disability changes over time.  See Fenderson v. West, 12 Vet.App. 119 (1999).

VA treatment records consistently show complaints of foot and heel pain from February 2005 through August 2010.  In these records, the Veteran noted increased pain in the morning and with walking or standing.  The Veteran supported these complaints in a July 2004 statement, reporting pain in his heels.  He stated that he must wear gel or padded heel inserts to prevent aggravating pain with heel spurs.  

The Veteran was afforded four VA examinations that addressed his foot complaints.  At the July 2004 VA examination, the Veteran reported using soft gel inserts that helped tremendously.  Upon physical examination of the foot, the examiner found mild bilateral pes planus.  The exam was negative for tenderness with palpation of both heels.  The examiner found no calluses, no breakdown, no unusual shoe wear, and no evidence of any abnormal weight bearing.  The Achilles' tendon alignment appeared normal.  The examiner noted no edema, weakness, instability, or tenderness.  The Veteran's gait was normal.  The examiner diagnosed bilateral heel spurs relieved with soft gel inserts.      

At the June 2005 VA examination the Veteran reported sore feet, especially in the morning.  X-rays of the feet in 2004 showed early degenerative changes and tiny heel spurs bilaterally.  Standing and walking did not aggravate the feet.  The Veteran's range of motion of the toes was normal.  The examiner found slight tenderness of the heels bilaterally.  There were no calluses, ulcers, or edema of the feet.  Pulses were normal.  The Veteran's right ankle range of motion was dorsiflexion to 30 degrees, plantar flexion to 35 degrees, inversion to 30 degrees, and eversion to 25 degrees.  The Veteran's left ankle range of motion was dorsiflexion to 30 degrees, plantar flexion to 30 degrees, inversion to 30 degrees, and eversion to 30 degrees.  The examiner diagnosed pes planus bilateral with associated bilateral heel spurs.  He described the symptoms as moderate and stable.  The examiner again noted pain in both feet and tenderness of both heels, but he did not find weakness, fatigability, aggravation with standing or walking, painful motion, edema, instability, or evidence of abnormal weight bearing.  

At the March 2007 VA examination, the Veteran reported no current treatment for his feet.  He had inserts issued by the VA, but those were gone at the time of examination.  He reported aggravation upon standing twenty minutes or walking one block, as well as going up and down stairs.  Physical examination revealed tenderness of the ventral surface of the heel and the medial aspect of the heel.  He diagnosed grade 3 pes planus.  He noted a callus on the medial aspect of the right great toe measuring 1.5 centimeters.  The examiner noted no local heat, redness, or tenderness.  The Veteran's range of motion for the right ankle was dorsiflexion to 25 degrees, plantar flexion to 35 degrees, inversion to 25 degrees, and eversion to 20 degrees.  His range of motion for the left ankle was dorsiflexion to 20 degrees, plantar flexion to 30 degrees, inversion to 25 degrees, and eversion to 20 degrees.  The examiner found no additional functional limitation upon repetition.  The examiner diagnosed pes planus bilaterally grade 3 with associated bilateral small ventral healed spurs, moderate disability with progression.  He also diagnosed degenerative joint disease of both ankles moderate disability with progression.  He stated that the Veteran complained of pain.  The Veteran showed no weakness, but did describe some fatigability.  He noted a trace of edema and tenderness of both heels to compression.  He found no evidence of abnormal weight bearing.  

At the final VA examination in October 2008, the Veteran complained of flatfeet, swelling, and chronic pain in the inner arches and heels on a daily basis and with prolonged standing and walking.  He wears inserts that help only a little.  The examiner noted no callouses or ulcerations.  Upon physical examination, the examiner noted no edema of the extremities.  The examiner noted bilateral pes planus otherwise no callouses or ulcerations.  The Veteran's bilateral Achilles tendon alignment was normal.  He showed normal standing, walking, and weight-bearing.  Active range of motion did not produce any weakness, fatigue, or incoordination.  He noted no additional loss of range of motion with repetitive movements.  The examiner diagnosed flatfeet, no residuals except for chronic pains with prolonged sitting and walking.  

The Veteran also testified at two hearings.  During the March 2006 hearing before a decision review officer, the Veteran reported using pain killers and inserts to assist with his disability.  During the June 2009 hearing before the Board, the Veteran testified as to pain and swelling daily, primarily in the early morning.  

For disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability and incoordination.

The Veteran's service-connected bone spurs and pes planus have been rated by the RO under the provisions of Diagnostic Code 5276 for acquired flatfoot.  Under this regulation, a 10 percent disability rating is warranted for moderate flatfoot with the weight-bearing line over or medial to the great toe, inward bowing of the tendo achillis, pain on manipulation and use of the feet, bilateral or unilateral.  To receive an increased disability rating, the evidence must show severe flatfoot with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, and characteristic callosities.  38 C.F.R. § 4.71a, Diagnostic Code 5276.

The evidence does not indicate that a disability rating in excess of 10 percent disabling is warranted.  The Veteran's flatfoot was described as moderate by the VA examiner in June 2005 and has not been described as severe by any examiner.  At no point does the record show any objective evidence of marked deformity.  Also, although the Veteran did have pain on use of the feet, the evidence does not show that such pain was accentuated.  Three of the VA examiners noted no edema of the foot, while one examiner noted only a trace edema.  Finally, in July 2004, June 2005, and October 2008, the examiners noted no callouses.  

The Board acknowledges the Veteran's testimony regarding daily swelling of the feet and the March 2007 examiner's report noting one callous on the medial aspect of the right great toe, but finds that these symptoms alone do not rise to the level of a 30 percent disability rating.  Again, the Veteran's symptoms have been described as moderate.  The evidence showed no deformity of the foot and the Veteran's feet are generally free from callouses.  Reports of swelling alone do not meet the criteria for an initial disability rating in excess of 10 percent disabling under Diagnostic Code 5276.  

The Board must consider other possibly applicable diagnostic codes.  The Board notes that heel spurs may be rated under Diagnostic Code 5015 for benign new bone growths.  The regulation instructs that this disability be rated on limitation of motion of affected parts, as arthritis, degenerative.  Diagnostic Code 5003 states that degenerative arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate Diagnostic Codes for the specific joint or joints involved.  When the specific joint or joints involved is noncompensable under the appropriate Diagnostic Codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, the Veteran should be rated at 10 percent disabling with x-ray evidence of involvement of two or more major joints or two or more minor joint groups and 20 percent disabling with x-ray evidence of involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5015.  

The Board notes that an increased disability rating under the provisions regarding degenerative arthritis is not warranted.  The Veteran is currently evaluated at 10 percent disabling.  To receive 20 percent, the evidence must show occasional incapacitating exacerbations.  At no point does the record indicate that the Veteran suffers incapacitating exacerbations.  Therefore, the Veteran is not entitled to a 20 percent disability rating for bilateral heel spurs with pes planus under Diagnostic Code 5003.  

The Board notes that the only measure for limitation of motion of the feet relates to movement of the ankle.  The Veteran has been diagnosed with degenerative arthritis of the ankle, which has not been service-connected.  Therefore, the Board finds that any limitation of motion relates to the ankle and not to the Veteran's feet.  At any rate, even if the Veteran's limitation of motion of the ankle is due to his bilateral heel spurs rather than his degenerative arthritis, the criteria for a disability rating in excess of 10 percent disability is still not warranted.  Under Diagnostic Code 5271 moderate limitation of motion of the ankle warrants a 10 percent disability rating and marked limitation of motion of the ankle warranted a 20 percent disability rating.  The Veteran's most severe limitation of motion was measured at dorsiflexion to 20 degrees and plantar flexion to 30 degrees in March 2007.  Using these measurements, the Veteran's dorsiflexion is considered normal and his plantar flexion is limited by only 15 degrees, which is only minimally limited.    

Therefore, based on the totality of the evidence, the Board finds that the Veteran is not entitled to an initial disability in excess of 10 percent disabling for bilateral heel spurs and pes planus.   

Extraschedular Consideration

To accord justice in an exceptional case where the schedular standards are found to be inadequate, the field station is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service, for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1).

The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  The Court has held that the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court further held that the Board must address referral under 38 C.F.R. §3.321(b)(1) only where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

The Court has clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008). The Court stated that the RO or the Board must first determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

In this case, the Veteran reported with reports of pain, tenderness, and swelling.  Diagnostic Code 5276 specifically addresses pain on use of the feet as well as swelling on use.  The Board is of the opinion that the Rating Schedule measures and contemplates these aspects of his disability, so that extraschedular consideration is not warranted.


ORDER

Entitlement to an initial disability rating in excess of 10 percent disabling for bilateral heel spurs with pes planus is denied.  



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


